Case 1:17-cv-02696-NGG-JO Document 88 Filed 05/30/20 Page 1 of 39 PageID #: 3381




       UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK
       GLENDA M. MEJIA,
                                 Plaintiff,                MEMORANDUM & ORDER
                                                            17-CV-2696 (NGG) (JO)
                     -against-
       THE CITY OF NEW YORK; THE NEW YORK
       CITY POLICE DEPARTMENT; THE
       PATROLMEN’S BENEVOLENT ASSOCIATION
       OF THE CITY OF NEW YORK; WILLIAM J.
       BRATTON, individually and in his official
       capacity; CAROL ANN ROBERSON,
       individually and in her official capacity;
       OFFICER STEVEN WALLACE, individually and
       in his official capacity; SERGEANT PAUL
       BERNAL, individually and in his official
       capacity; and OFFICER MICHAEL
       OPROMALLA, individually and in his official
       capacity,
                                 Defendants.


             NICHOLAS G. GARAUFIS, United States District Judge.
             Plaintiff Glenda M. Mejia asserts a panoply of federal, state, and
             city law claims against Defendants the City of New York (the
             “City”), the New York City Police Department (“NYPD”), William
             Joseph Bratton, Carol Ann Roberson, Officer Steven Wallace, Of-
             ficer Michael Opromalla, and Sergeant Paul Bernal (collectively,
             the “City Defendants”); and the Patrolmen’s Benevolent Associa-
             tion of the City of New York (the “PBA”). Specifically, Plaintiff
             asserts claims for: (1) race discrimination and retaliation under
             42 U.S.C. § 1981; (2) denial of due process as guaranteed by the
             Fourteenth Amendment under 42 U.S.C. § 1983; (3) denial of
             equal protection as guaranteed by the Fourteenth Amendment
             on the basis of age, race, sex, and disability discrimination under
             42 U.S.C. § 1983; (4) race, age, disability, sex, and hostile work




                                              1
Case 1:17-cv-02696-NGG-JO Document 88 Filed 05/30/20 Page 2 of 39 PageID #: 3382




             environment discrimination, as well as retaliation, under the
             New York State Human Rights Law (“NYSHRL”), codified at N.Y.
             Exec. Law § 296 et seq.; and (5) sex, race, and hostile work envi-
             ronment discrimination, as well as retaliation, interference with
             protected rights, supervisory liability, and aiding-and-abetting li-
             ability under the New York City Human Rights Law (“NYCHRL”),
             codified at N.Y.C. Admin Code § 8-107 et seq.
             Now before the court are the City Defendants’ and the PBA’s re-
             spective motions for summary judgment. (See City Defs. Mot. for
             Summ. J. (Dkt. 77); Mem. in Supp. of City Defs. Mot. for Summ.
             J. (“City Mem.”) (Dkt. 77-2); Mem. in Opp. to City Defs. Mot. for
             Summ. J. (“City Opp.”) (Dkt. 84); Reply Mem. in Supp. of City
             Defs. Mot. for Summ. J. (Dkt. 85); PBA Mot. for Summ. J. (Dkt.
             77); Mem. in Supp. of PBA Mot. for Summ. J. (Dkt. 77-2); Mem.
             in Opp. to PBA Mot. for Summ. J. (Dkt. 82); Reply in Supp. of
             PBA Mot. for Summ. J. (Dkt. 83).)
             For the reasons that follow, Defendants’ motions are GRANTED
             IN PART and DENIED IN PART. Specifically, the motions are
             granted as to all claims except for Plaintiff’s NYCHRL hostile
             work environment claim against Opromalla and Wallace, over
             which the court exercises its discretion to retain jurisdiction.

                 STATEMENT OF FACTS

             The court draws the following statement of facts from the parties’
             Rule 56.1 statements and the admissible evidence submitted
             therewith. The court construes the evidence in the light most fa-
             vorable to Plaintiff and draws all reasonable inferences in her fa-
             vor. See, e.g., Nationwide Life Ins. Co. v. Bankers Leasing Ass’n, Inc.,
             182 F.3d 157, 160 (2d Cir. 1999) (collecting cases).1 Where the
             facts are in dispute, the court credits Plaintiff’s version of events


             1
              When quoting cases, unless otherwise noted, all citations and internal
             quotation marks are omitted and all alterations are adopted.




                                                2
Case 1:17-cv-02696-NGG-JO Document 88 Filed 05/30/20 Page 3 of 39 PageID #: 3383




             if it is supported by record evidence. Id. However, where Plaintiff
             fails to controvert properly supported factual statements with ci-
             tations to admissible evidence, the court credits Defendants’ ver-
             sion of events and deems such facts undisputed for the purpose
             of deciding this motion. See, e.g., Scott v. City of New York, No.
             16-cv-834 (NGG), 2020 WL 208915, at *1 (E.D.N.Y. Jan. 14,
             2020).

                  A. Background
             Plaintiff began employment with the NYPD as a probationary po-
             lice officer at the NYPD Academy on January 8, 2014. (City Defs.
             Reply to Pl. 56.1 Counterstatement (“City 56.1 Reply”) (Dkt.
             85-1) ¶¶ 1, 9; Pl. Resp. to City Defs. Local R. 56.1 Statement
             (“City 56.1 Resp.”) (Dkt. 84-2) ¶ 1; see also Pl. Resp. to PBA Local
             R. 56.1 Statement (“PBA 56.1 Resp.”) (Dkt. 79-1) ¶¶ 1-2.)2 Plain-
             tiff was born on January 2, 1981 and was 33 years old when she
             entered the Academy. (City 56.1 Reply ¶ 2.) Approximately 40%
             of Academy recruits are Hispanic and approximately 25% are
             women. (Id. ¶¶ 268-269.) Plaintiff was one of four women and
             one of two Hispanic individuals in her company of 27 recruits.
             (Id. ¶¶ 32, 34.) Plaintiff entered the Academy after completing a
             master’s degree in criminal justice leadership. (Id. ¶ 4.)
             As part of the requirements to enter the Academy, Plaintiff sub-
             mitted to a background investigation, medical history investiga-
             tion, psychological testing, and physical testing, including a
             physical exam by her primary care physician. (Id. ¶ 6.) At some

             2
               The PBA submitted its own Rule 56.1 Statement, to which Plaintiff re-
             sponded. Plaintiff also filed a counterstatement to the PBA’s 56.1 State-
             ment, which is identical to the counterstatement she filed in response to
             the City Defendants’ 56.1 Statement. (Compare PBA 56.1 Resp. at pp. 12-
             49 with Pl. 56.1 Counterstatement in Opp. to City Mot. (Dkt. 84-1).) For
             simplicity’s sake, unless a specific material fact is relevant only to the PBA’s
             motion, the court will refer only to the 56.1 Statement, Response, Coun-
             terstatement, and Response to Counterstatement filed in connection with
             the City Defendants’ motion.




                                                    3
Case 1:17-cv-02696-NGG-JO Document 88 Filed 05/30/20 Page 4 of 39 PageID #: 3384




             point prior to entering the Academy, Plaintiff suffered a stress
             fracture to her left foot, which she did not disclose in her appli-
             cation materials. (City 56.1 Resp. ¶ 4; Tr. of Mar. 14, 2018 Dep.
             of Pl. (“Pl. Tr.”) (Dkt. 77-6) at 40:4.) At the time that she entered
             the Academy, Plaintiff described her current physical fitness level
             as “poor” and noted that she “currently did not work out.” (City
             56.1 Resp. ¶ 3.)
             To graduate from the Academy, probationary officers are re-
             quired to demonstrate their ability to perform the duties of NYPD
             officers, which include running after fleeing suspects, climbing
             stairs, carrying an injured adult with assistance, and being phys-
             ically active for prolonged periods of time. (City 56.1 Resp. ¶ 2.)
             As such, probationary officers must, among other things, com-
             plete a 1.5 mile run within fourteen minutes and twenty-one sec-
             onds, and recruits are warned that failure to do so will result in
             their termination from the NYPD. (Id. ¶ 5; Pl. Tracking Booklet
             (“Tracking Booklet”) (Dkt. 84-20) at 5.) Plaintiff unsuccessfully
             attempted to complete the required 1.5 mile run on two occa-
             sions. (Id. at 9; see also City 56.1 Resp. ¶ 6.) On her first attempt,
             Plaintiff completed the run in approximately seventeen minutes;
             on her second attempt, Plaintiff completed the run in approxi-
             mately nineteen minutes. (Tracking Booklet at 9.)3
             As detailed below, Plaintiff was ultimately terminated from her
             position as a probationary police officer and did not graduate
             from the Academy. Plaintiff was one of 150 individuals who re-
             signed or were terminated in 2014-2015. (City 56.1 Resp. ¶ 49.)
             That group of 150 comprised individuals who were white, black,
             Hispanic, and Asian. (Id. ¶ 48.) Further, of those 150, 90 were


             3
               Plaintiff testified that, on her second attempt, she was still “injured” and
             “with pain” but that “[t]hey made [her] take the test,” (Pl. Tr. at 85:4-7),
             although she has provided no evidence that she notified her instructors
             that she was in pain or that she did not feel able to take the test. It is like-
             wise not clear from the record when she made her second attempt.




                                                    4
Case 1:17-cv-02696-NGG-JO Document 88 Filed 05/30/20 Page 5 of 39 PageID #: 3385




             male and 72 were white. (Id. ¶ 49.) Two of the recruits who were
             terminated under the same disciplinary code as Plaintiff were
             white males. (Id. ¶ 50.)

                 B. Plaintiff’s Injuries and Alleged Disability
                    Discrimination
             Like other recruits, Plaintiff was required to train in the Acad-
             emy’s gym, where Opromalla and Bernal (who supervised
             Opromalla) were among her instructors. (City 56.1 Reply ¶¶ 13,
             15-18.) One month after beginning at the Academy, on February
             17, 2014, Plaintiff complained of shin splints due to running in
             the Academy and was seen by Dr. Peter Galvin, an NYPD physi-
             cian. (Sept. 5, 2014 Memo. Recommending Termination (Dkt.
             77-13 at ECF 12).) After examining Plaintiff, Dr. Galvin placed
             her on limited duty for one week. (Id.) Plaintiff returned to full
             duty on February 24, 2014. (Id.) Plaintiff testified that she had
             not experienced shin splints prior to entering the Academy, alt-
             hough she also testified that she had not run regularly prior to
             entering the Academy. (City 56.1 Reply ¶ 48.) While Plaintiff was
             on full duty, Plaintiff’s gym instructors referred her to “voluntary
             training” and discussed “maintaining proper nutrition & upper
             body exercises that should not interfere with injury.” (Tracking
             Booklet at 19.)
             On Friday, March 7, 2014, Bernal observed Plaintiff in obvious
             pain and discomfort while running during training exercises.
             (City 56.1 Resp. ¶ 8.) Bernal logged the injury and directed Plain-
             tiff to notify her instructors if her pain persisted during her next
             scheduled gym class on March 10, 2014. (Id. ¶ 9.) On Saturday,
             March 8, 2014, a non-NYPD physician diagnosed Plaintiff with a
             possible stress fracture and advised that she rest for at least one
             week and engage in only limited exercise, specifically “stationary
             biking for 45 minutes a day” and “heel raises, toe raises + squats
             three sets 15 reps.” (Mar. 8, 2014 Discharge Instructions (Dkt.
             84-48 at ECF 1); see also City 56.1 Resp. ¶ 10; City 56.1 Reply




                                              5
Case 1:17-cv-02696-NGG-JO Document 88 Filed 05/30/20 Page 6 of 39 PageID #: 3386




             ¶¶ 59-60.) On Monday, March 10, 2014, Plaintiff was placed on
             limited duty at Bernal’s recommendation. (City 56.1 Resp. ¶¶ 11-
             12.)
             On March 17, 2014, Plaintiff was examined by NYPD physician
             Dr. Goldman4 who diagnosed her with a possible stress fracture
             and recommended an MRI and bone scan. (Mar. 17, 2014 Refer-
             ral (Dkt. 84-13 at ECF 19); see also 56.1 Reply ¶ 90.) Dr. Gold-
             man further indicated that Plaintiff should remain on limited
             duty but noted that her prognosis was “good.” (Mar. 17, 2014
             Referral; 56.1 Reply ¶ 90.) On March 29, 2014, Plaintiff under-
             went an MRI. (See Med. Recs. Dated Mar. 29, 2014 (Dkt. 84-13
             at ECF 17-18).) On April 2, 2014, Plaintiff underwent a bone
             scan that revealed a fracture in her tibia. (City 56.1 Reply ¶ 99.)
             On April 8, 2014, Plaintiff’s personal physician, Dr. Leon Bern-
             stein, signed a note stating that Plaintiff had suffered a stress frac-
             ture in her tibia and that she “is totally disabled from physical
             training.” (Id. at ¶ 100.) At or around this time, Plaintiff alleges
             that Bernal told her: “You should change your dream because I
             think at this point you can’t even handle this physical activity.
             You’ve already suffered an injury and I don’t think you have what
             it takes. You’re all brains, but no[t] physical[ly]” built to be a po-
             lice officer. (Tr. of Apr. 11, 2016 Pl. 50-h Hg. (“50-h Tr.”) (Dkt.
             84-7) at 41:8-13.)
             On May 1, 2014, NYPD orthopedist Dr. James Henry examined
             Plaintiff and observed no pain or swelling in her leg. (City 56.1
             Resp. ¶¶ 18-20). Dr. Henry’s notes of that examination reflect
             that Plaintiff stated that she “feel[s] great.” (Id.) Dr. Henry thus
             returned Plaintiff to full duty. (City 56.1 Reply ¶¶ 107-108; May
             1, 2014 Change of Duty Status (Dkt. 84-13 at ECF 10).) Plaintiff
             testified that, though she had returned to full duty status and was
             required to resume training, she continued to experience pain in


             4
                 The record does not provide Dr. Goldman’s first name.




                                                  6
Case 1:17-cv-02696-NGG-JO Document 88 Filed 05/30/20 Page 7 of 39 PageID #: 3387




             her leg. (City 56.1 Reply ¶¶ 112, 114.) There is no evidence in
             the record, however, to suggest that Plaintiff reported this pain
             to her supervisors, except that her log book reflects that on June
             3, 2014, she was “evaluated by Dr. Galvin [and] ordered to re-
             port for full duty.” (Id. ¶ 119.) Plaintiff also testified that she was
             bullied by unnamed individuals who made fun of her for her
             weight and the fact that she was limping due to her injuries. (Pl.
             Tr. at 32:24-33:5.)
             On July 16, 2014, Plaintiff was examined by Dr. Igor Cohen, a
             neurologist unaffiliated with the NYPD, for pain in her lower
             back and right leg. (Id. ¶ 126.) Dr. Cohen recommended that
             Plaintiff have an MRI of her lumbar spine and an EMG (electro-
             myography) of her lower extremities. (Med. Recs. Bates-stamped
             MEJIA 338-339 (Dkt. 84-22).) Dr. Cohen further recommended
             Plaintiff begin physical therapy, chiropractic treatment, and epi-
             dural injections. (Id.) Plaintiff testified that Dr. Cohen told her
             that he “wanted to start with exercises for [her] back. Nothing
             strenuous.” (City 56.1 Reply ¶ 141.) The record reflects that
             Plaintiff began twice-weekly physical therapy on or around July
             23, 2014 and that she responded well to the therapy. (See, e.g.,
             July 23, 2014 PT Rep. (Dkt. 84-21); Pl. Tr. at 50:18-51:3.) At or
             around this time, Plaintiff was “held over” at the Academy past
             her scheduled graduation date. (City 56.1 Reply ¶ 137.)
             At some point in time not clear from the record, Plaintiff ap-
             proached Wallace, who is a PBA Delegate and an NYPD HR coun-
             selor, and advised him that she intended to provide Dr. Galvin
             with documentation relating to her injury prior to becoming a
             police officer. (Id. ¶ 132; Tr. of Apr. 12, 2018 Dep. of S. Wallace
             (“Wallace Tr.”) (Dkt. 84-11) at 76:20-24.) Wallace testified that
             he advised her not to give the materials to Dr. Galvin because
             doing so—and thereby disclosing a previously undisclosed in-
             jury—“could get her terminated.” (Wallace Tr. at 77:13-15.)




                                               7
Case 1:17-cv-02696-NGG-JO Document 88 Filed 05/30/20 Page 8 of 39 PageID #: 3388




             Plaintiff underwent an EMG on July 30, 2014, which revealed an
             L5-S1 radiculopathy and evidence of nerve damage in her lower
             back. (City 56.1 Resp. ¶ 30.) On August 13, 2014, Plaintiff un-
             derwent an MRI, which showed that Plaintiff had “posterior bulg-
             ing disks L5-S1.” (City 56.1 Reply ¶ 154.) On August 25, 2014,
             Dr. Cohen administered an epidural injection of Dexamethasone
             and Lidocaine to Plaintiff. (See Aug. 25, 2019 Procedure Note
             (Dkt. 84-21 at ECF 9).)5
             On September 3, 2014, Dr. Cohen examined Plaintiff and wrote
             a letter to the NYPD Medical Department indicating that, in his
             opinion, Plaintiff was “100% disable[d] and … unable to work
             until [her] next re-evaluation on October 1, 2014.” (City 56.1
             Reply ¶ 153.)
             On September 5, 2014, Dr. Galvin examined Plaintiff and re-
             viewed her MRI results. (Id. ¶ 160.) Dr. Galvin placed Plaintiff on
             restricted duty and referred her to Dr. Henry. (Sept. 5, 2014 Re-
             ferral (Dkt. 84-13 at ECF 8).) Plaintiff testified that, at some point
             while she was experiencing back pain, she asked Dr. Galvin for
             an elevator pass and he responded “why? You look fine.” (City
             56.1 Reply ¶ 162.) It is not clear from the record when this re-
             quest was made, although Plaintiff’s 56.1 counterstatement as-
             serts that it was at the September 5, 2014 meeting. (Id.) It is also
             unclear whether Plaintiff responded to Dr. Galvin’s question. Fur-
             ther, Plaintiff testified that Dr. Cohen told her that she “could go
             up and down stairs” notwithstanding her condition. (Pl. Tr.
             56:7.)



             5 On various dates in July, August, and early September 2014, Plaintiff
             participated in “voluntary tutoring” at the Academy, which consisted of
             supplemental exercises, including, on some occasions, running. (E.g., 56.1
             Reply ¶¶ 138-139, 144-152.) Although Plaintiff claims in her papers that
             she was “forced to submit” to these exercises, there is no evidence in the
             record to support this characterization.




                                                 8
Case 1:17-cv-02696-NGG-JO Document 88 Filed 05/30/20 Page 9 of 39 PageID #: 3389




             According to Plaintiff, at this appointment, Dr. Galvin told Plain-
             tiff that “[she] should resign.” (City 56.1 Reply ¶ 161.) Relatedly,
             Plaintiff testified in a prior proceeding that around this time,
             NYPD Sgt. Honan (who worked in human resources and who is
             female) told Plaintiff that Dr. Galvin had suggested to her that
             Plaintiff should resign from the NYPD and that she believed
             Plaintiff should consider doing so because Plaintiff did “not have
             what it takes to be a police officer” and “[her] personality was
             too strong and [she] wouldn’t know how to play the game in the
             police department.” (50-h Tr. at 23:22-24:11.) Plaintiff testified
             that when she told Sgt. Honan that she would not resign, Sgt.
             Honan told her: “Listen. You have no rights as a recruit. You are
             not going to get another city job. If you get fired, you are not
             going to get another city job.” (Pl. Tr. at 100:18-21; see also Aff.
             of G. Mejia (Dkt. 84-4) ¶ 13.)
             Later on September 5, 2014, Dr. Henry examined Plaintiff and
             noted that her “current condition [was] not compatible with full
             duty training/police work;” that he agreed that she should re-
             main on restricted duty; that she “may require definitive treat-
             ment, i.e., surgery;” and that her prognosis was “guarded/poor.”
             (City 56.1 Reply ¶ 166; Sept. 5, 2014 Rep. (Dkt. 84-13 at ECF
             8).) Dr. Henry explained that, by “guarded” he meant that “there
             is a chance maybe she can have surgery. Back of my mind, I’m
             thinking maybe if she has surgery, she can come back from this.”
             (Tr. of May 10, 2018 Dep. of J. Henry (“Henry Tr.”) (Dkt. 84-9)
             at 36:16-20.) Although he stated that he would have referred her
             to a neurosurgeon if he were seeing her in private practice, he
             did not do so because he was not her treating physician. (Id. at
             33:20-34:7.) Dr. Henry further noted that Plaintiff had been
             quoted as stating that training at the Academy was worsening
             her condition. (Id. at 26:22-24; see also NYPD Medical Division
             File at 8.) Dr. Henry testified at deposition that L5-S1 radiculopa-
             thy makes activities including running, climbing, stair climbing,




                                              9
Case 1:17-cv-02696-NGG-JO Document 88 Filed 05/30/20 Page 10 of 39 PageID #: 3390




              and ladder climbing more difficult, and in severe cases could re-
              sult in tripping and difficulty walking in a condition known as
              drop foot. (City 56.1 Resp. ¶ 31.)
              Later that day, Dr. Galvin recommended Plaintiff’s medical sepa-
              ration from the NYPD. (Sept. 5, 2014 Memo. Recommending
              Termination.) Specifically, Dr. Galvin wrote: “[I]t is the opinion
              of the undersigned and Dr. Henry that [Plaintiff] has a chronic,
              non-[line-of-duty] medical condition that precludes full duty at
              present and in the foreseeable future. Due to this fact the under-
              signed and Dr. Henry recommend medical termination/separa-
              tion of this [probationary police officer] from the NYPD.” (Id.)
              However, despite Dr. Galvin’s recommendation, Plaintiff was not
              terminated at this point.
              In or around October 2014, Plaintiff provided the NYPD Medical
              Division with a letter from her personal physical therapist indi-
              cating she was undergoing physical therapy and “has a good
              prognosis and can do her usual activities as tolerated.” (City 56.1
              Reply ¶¶ 189-190; see also Letter from Leita Lappay (Dkt. 84-13
              at ECF 15).)6 On October 1, 2014, Dr. Cohen wrote another let-
              ter to the NYPD Medical Department stating that Plaintiff was
              “able to return to work with moderate partial disability” and that
              her “[o]verall prognosis for full recovery is good however, full
              determination will be done after 2nd epidural injection.” (City
              56.1 Reply ¶¶ 187, 191.) On October 20, Dr. Cohen wrote that
              Plaintiff “state[d] [that her] condition has significantly improved
              after 2nd epidural. She is to continue physical therapy and chiro-
              practic once a week and is to return for a follow up appointment


              6
                The court notes that this letter is undated and states that Plaintiff had
              “start[ed] her physical therapy last month.” (Letter from Leita Lappay.) As
              set forth supra, Plaintiff began physical therapy on July 23, 2014. However,
              the letterhead on this particular letter indicates it is from a different clinic
              from that which produced the July 23, 2014 physical therapy record.
              (Compare id. with July 23, 2014 PT Rep.)




                                                    10
Case 1:17-cv-02696-NGG-JO Document 88 Filed 05/30/20 Page 11 of 39 PageID #: 3391




              on November 17, 2014. Patient is still to work with moderate
              partial disability.” (Id. ¶ 193.) On November 17, 2014, Dr. Cohen
              again noted that Plaintiff had stated that “her condition has sig-
              nificantly improved” and reiterated his prior recommendations.
              (Id. ¶ 194.)7 On December 22, 2014, Dr. Cohen stated that Plain-
              tiff could perform light duty until January 18, 2015 and resume
              full duty thereafter. (Id. ¶ 209.)
              Plaintiff saw Dr. Galvin for a follow-up appointment on January
              22, 2015, during which she presented him a letter from Dr. Co-
              hen dated December 22, 2014 in which Dr. Cohen indicated that
              “[Plaintiff] will be able to return to work full time and duty after
              January 19th.” (Id. ¶ 217; Dec. 22, 2014 Letter from I. Cohen
              (Dkt. 84-21 at ECF 1); Jan. 22, 2015 Referral (Dkt. 84-13 at ECF
              5).) Dr. Galvin, however, did not return Plaintiff to full duty and
              instead referred her to Dr. Henry. (City 56.1 Reply ¶ 220; Jan.
              22, 2015 Referral.)8


              7
                On various dates in November, December, and January, Plaintiff exer-
              cised and trained at the Academy gym. (E.g., id. ¶¶ 195-208, 213-215.)
              Plaintiff claims in her moving papers that she was “forced” to do so, but
              there is no evidence in the record to support this assertion.
              8
                Plaintiff’s 56.1 counterstatement asserts that Dr. Galvin made various
              comments at this meeting to the effect that Plaintiff should consider resign-
              ing, and that Plaintiff then went to speak with other NYPD employees
              about Dr. Galvin’s comments. (City 56.1 Reply ¶¶ 219-222.) While the City
              Defendants agree with this attribution, the only evidence in the record to
              support these assertions, i.e., Plaintiff’s deposition testimony and log book,
              attributes these comments to Dr. Henry (whom Plaintiff saw a week later)
              and indicates that the additional conversations occurred after Plaintiff vis-
              ited Dr. Henry. (See Pl. Tr. 105-107; see also PBA 56.1 Resp. ¶¶ 20-26 (in-
              dicating that conversation with Wallace occurred after appointment with
              Dr. Henry).) Moreover, Plaintiff’s 56.1 counterstatement is inconsistent in
              that it seems to indicate that some conversations occurred twice, both after
              the meeting with Dr. Galvin and after the subsequent appointment with
              Dr. Henry, which is both implausible and unsupported by the record. (See
              56.1 Reply ¶¶ 237, 240.) The court thus adheres to the version of events




                                                   11
Case 1:17-cv-02696-NGG-JO Document 88 Filed 05/30/20 Page 12 of 39 PageID #: 3392




              Dr. Henry examined Plaintiff on January 29, 2015. (City 56.1 Re-
              ply ¶¶ 237-238; Jan. 29, 2015 Rep. (Dkt. 83-13 at ECF 5).) Dr.
              Henry’s examination indicated that Plaintiff was asymptomatic,
              but he noted concern about her overall prognosis given her un-
              derlying condition. (Jan. 29, 2015 Rep.; Henry Tr. at 82:14-
              83:17.) After consulting with Dr. Miller, a senior NYPD orthope-
              dist, Dr. Henry concluded that Plaintiff’s condition was “not com-
              patible with long-term police work” and that future problems
              were expected. (Jan. 29, 2015 Rep.; Henry Tr. at 83:17-23.) Dr.
              Miller agreed with Dr. Henry’s conclusions. (Henry Tr. at 83:17-
              23.) When asked at his deposition about Dr. Cohen’s assertion
              that Plaintiff would be ready to return to duty, Dr. Henry testified
              that “the vast majority of the doctors on the outside who have
              not worked in this capacity don’t understand the level of physical
              training” required of probationary officers and that Plaintiff was
              “at risk for significant personal injury” were she to continue at
              the NYPD. (Henry Tr. at 85:4-9.) Plaintiff testified that, at this
              appointment, Dr. Henry told her that he “did not think [she]
              would make it too far” and advised her that she “should do some
              soul searching. Maybe being a police officer isn’t for you. Maybe
              you should become a lawyer one day.” (City 56.1 Reply ¶¶ 218-
              219; Pl. Tr. at 105:10-14, 105:25-106:7.) Plaintiff objected, in
              response to which Dr. Henry advised her that he would “discuss
              [it] with Lt. Valenti” and that she would remain on restricted
              duty. (City 56.1 Reply ¶ 239.) Plaintiff further testified that Dr.
              Henry scheduled a follow-up appointment with her for on or
              around February 24, 2015. (Pl. Tr. 106:5-7.)
              After seeing Dr. Henry, Plaintiff reported to Sgts. Vera and Cor-
              rente at recruit operations. (City 56.1 Reply ¶ 221; Pl. Tr. 106:16-
              21.) Plaintiff testified that after explaining what Dr. Henry had


              set forth in the record and admonishes counsel for Plaintiff and the City
              Defendants to pay closer attention when drafting and responding to 56.1
              statements so as to not waste the court’s time.




                                                 12
Case 1:17-cv-02696-NGG-JO Document 88 Filed 05/30/20 Page 13 of 39 PageID #: 3393




              said to her, Sgt. Vera also encouraged her to resign. (Pl. Tr. at
              106:16-24.) Sgt. Vera then told Plaintiff to speak with Wallace,
              an HR counselor and PBA delegate. (Id.)9
              Dr. Cohen examined Plaintiff on February 2, 2015. (City 56.1 Re-
              ply ¶ 241.) According to Dr. Cohen’s report, as of that day Plain-
              tiff reported that her condition had “markedly improved.” (Feb.
              2, 2015 Rep. (Dkt. 84-21 at ECF 6).) Dr. Cohen determined
              Plaintiff’s “lower back syndrome” had resolved, and that her re-
              maining conditions (herniated disc and radiculopathy) were
              asymptomatic. (Id.) Dr. Cohen concluded that Plaintiff should re-
              sume her usual activities and “will be able to return to full duty
              work … effective immediately.” (Id.)
              That same day, the NYPD terminated Plaintiff based on Dr. Gal-
              vin, Dr. Henry, and Dr. Miller’s conclusion that her condition was
              incompatible with long-term police work. (City 56.1 Resp. ¶ 44-
              47.) Plaintiff was informed of her termination the following day.
              (City 56.1 Reply ¶ 245.) There is no evidence in the record to
              suggest that any of the individuals named as defendants in this
              proceeding had any input concerning the decision to terminate
              Plaintiff.
              On August 24, 2015, Plaintiff began employment as a “Special
              Patrolman” at the Starrett City housing development, a position
              to which she was appointed by the NYPD. (PBA 56.1 Resp. ¶¶ 36-
              40.)
              Plaintiff identified at least two other individuals whom she testi-
              fied had similar injuries but that ultimately graduated from the
              Academy. (City 56.1 Resp. ¶¶ 34-35.)

                     C. Alleged Sex Discrimination
              Plaintiff testified that she was subject to various unwanted com-
              ments and an alleged sexual advance during her time at the

              9
                  Plaintiff’s conversation with Wallace is detailed in Section I.C.




                                                     13
Case 1:17-cv-02696-NGG-JO Document 88 Filed 05/30/20 Page 14 of 39 PageID #: 3394




              Academy. During her first months there, Plaintiff testified that
              her company instructor, Officer Russell, told her: “You are very
              attractive. You are not going to have a problem in the precinct.
              You could be driving a sergeant around.” (City 56.1 Reply ¶ 44.)
              Plaintiff further testified that Opromalla frequently looked her up
              and down and said things such as “You are looking very pretty
              today” and “You look skinnier. You are looking good” and that
              he would compliment her hair. (Pl. Tr. at 67:5-22; 73:2-7.) Plain-
              tiff further testified that, on one occasion, Opromalla said “Wow.
              Look at you. We have got a nice pretty Spanish model here.” (Id.
              at 73:2-7.)
              In addition to the above comments, Plaintiff testified that at some
              point during her first six months at the Academy, Opromalla
              leaned in very close to Plaintiff (with his face about eight inches
              away from her ear) and whispered “I can give you private lessons
              outside. I know you are having trouble. I want you to be a cop. If
              you don’t say anything to anyone.” (Id. at 72:9-23; see also id. at
              73:22-25.) Based on Opromalla’s body language and the fact that
              probationary officers are told that they cannot fraternize with in-
              structors, Plaintiff interpreted Opromalla’s invitation as a sexual
              overture. (City 56.1 Reply ¶ 39.) It is not clear from the record
              what, if anything, Plaintiff said in response, but she evidently did
              not accept Opromalla’s invitation. There is no indication that
              Opromalla took any action against Plaintiff following her refusal.
              Further, it is undisputed that Opromalla had no role in the deci-
              sion to terminate Plaintiff. (City 56.1 Resp. ¶¶ 36-37.)
              Finally, Plaintiff testified that on January 29, 2015, following her
              meeting with Dr. Henry at which he allegedly told her to resign,
              she went to speak with Wallace at the recommendation of Sgt.
              Vera. (Pl. Tr. at 106:16-24.) According to Plaintiff, after she ex-
              plained to Wallace that Dr. Henry had told her to resign, Wallace
              told her: “You know, you are considered a bitch here. You know,
              you are a very attractive female. You are very pretty. You have a




                                              14
Case 1:17-cv-02696-NGG-JO Document 88 Filed 05/30/20 Page 15 of 39 PageID #: 3395




              strong personality, but people here know you as a bitch. You
              need to start playing this game if you want to get into a good
              precinct … Play the game and you will be fine.” (City 56.1 Reply
              ¶¶ 228-229.) Plaintiff testified that she understood “playing the
              game” to mean: “You had better flirt. You had better bat your
              eyelashes. You had better humble yourself. You had better date,
              have sex, whatever it is, if you want to graduate and if you want
              to get into a good precinct. If you don’t do that, you are going to
              get bullied. You are going to be bullied until you can’t take it
              anymore.” (Id. ¶ 231.) Plaintiff further testified that her interpre-
              tation was based on “the nature in general of everything that I
              experienced at the [A]cademy,” (Pl. Tr. at 70:25-71:1), but ad-
              mitted that Wallace did not explain what he meant, and Plaintiff
              does not appear to have asked him to elaborate (Id. at 70:11-12).

                  D. Alleged Age Discrimination
              Plaintiff testified that she felt singled out during her time at the
              Academy because she was in her thirties, while her colleagues
              were, with two exceptions, in their twenties. (E.g. City 56.1 Reply
              ¶¶ 27-28.) Plaintiff testified that in her first few days at the Acad-
              emy, unnamed individuals would ask probationary officers their
              age (or questions to which the answers would serve as a proxy
              for age) when introducing themselves. (Pl. Tr. at 62:21-24.)
              Plaintiff also testified that Sgt. Bernal told her that she was “way
              too old to be a police officer” and that “people in their twenties
              become cops, not in their thirties.” (Id. at 61:23-25.) Plaintiff fur-
              ther testified that unnamed individuals referred to her as “Ms.
              Master’s Degree,” which she interpreted in part as a reference to
              her age. (Id. at 65:12-13.)

                  E. Alleged Race Discrimination
              As noted above, Plaintiff testified that Opromalla once told her:
              “Wow. Look at you. We have got a nice pretty Spanish model
              here.” (Id.at 73:2-7.) Plaintiff further testified that she was one
              of only two Hispanic probationary officers in her company. (Id. at




                                               15
Case 1:17-cv-02696-NGG-JO Document 88 Filed 05/30/20 Page 16 of 39 PageID #: 3396




              65:16-21.) As previously noted, however, approximately 40% of
              all NYPD recruits are Hispanic.

                  F. Prior Litigation
              On April 27, 2016, Plaintiff, proceeding pro se, commenced a civil
              action against the City in New York County Supreme Court bear-
              ing the caption Glenda M. Mejia v. City of New York. (See Compl.,
              Mejia v. City of New York (Dkt. 77-15).) On August 26, 2016,
              Plaintiff (now represented by counsel) served an Amended Com-
              plaint asserting claims under Title VII, NYSHRL, and NYCHRL.
              (Am. Compl., Mejia v. City of New York (Dkt. 77-16).) The fol-
              lowing February, Justice James E. D’Auguste granted the City’s
              motion to dismiss the Amended Complaint under CPLR
              §§ 3211(a)(2) and (a)(7), holding that Plaintiff had failed to ex-
              haust her administrative remedies as to her Title VII claims and
              that Plaintiff’s “bare conclusory allegations” were insufficient to
              substantiate her remaining state- and city-law claims. Mejia v.
              City of New York, Ind. No. 100671/16, 2017 WL 563475 (N.Y.
              Cty. Sup. Ct. Feb. 8, 2017).

                  LEGAL STANDARD

              Summary judgment is appropriate when “the movant shows that
              there is no genuine dispute as to any material fact and the mo-
              vant is entitled to judgment as a matter of law.” Fed. R. Civ. Pro.
              56(a). “A ‘material’ fact is one capable of influencing the case’s
              outcome under governing substantive law, and a ‘genuine’ dis-
              pute is one as to which the evidence would permit a reasonable
              juror to find for the party opposing the motion.” Figueroa v.
              Mazza, 825 F.3d 89, 98 (2d Cir. 2016) (citing Anderson v. Liberty
              Lobby, Inc., 477 U.S. 242, 248 (1986)). The movant may dis-
              charge its initial burden by demonstrating that the non-movant
              “has ‘failed to make a showing sufficient to establish the existence
              of an element essential to that party’s case, and on which that




                                              16
Case 1:17-cv-02696-NGG-JO Document 88 Filed 05/30/20 Page 17 of 39 PageID #: 3397




              party will bear the burden of proof at trial.’” Lantheus Med. Imag-
              ing, Inc. v. Zurich Am. Ins. Co., 255 F. Supp. 3d 443, 451 (S.D.N.Y.
              2015) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322-323
              (1986)).
              “To determine whether an issue is genuine, ‘[t]he inferences to
              be drawn from the underlying affidavits, exhibits, interrogatory
              answers, and depositions must be viewed in the light most favor-
              able to the party opposing the motion.’” Mikhaylov v. Y & B Trans.
              Co., No. 15-CV-7109 (DLI), 2019 WL 1492907, at *3 (E.D.N.Y.
              Mar. 31, 2019). While the court must draw all inferences in favor
              of the non-movant, the non-movant “may not ‘rely on mere spec-
              ulation or conjecture as to the true nature of the facts to over-
              come a motion for summary judgment.’” Fletcher v. Atex, Inc., 68
              F.3d 1451, 1456 (2d Cir. 1995). Finally, in considering Defend-
              ant’s motion, the court is mindful that the Second Circuit “has
              long recognized ‘the need for caution about granting summary
              judgment to an employer in a discrimination case where, as here,
              the merits turn on a dispute as to the employer’s intent.’” Walsh
              v. New York City Hous. Auth., 828 F.3d 70, 74 (2d Cir. 2016)
              (quoting Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 101 (2d
              Cir. 2010)). Nevertheless, “[t]hough caution must be exercised
              in granting summary judgment where intent is genuinely in is-
              sue, summary judgment remains available to reject discrimina-
              tion claims in cases lacking genuine issues of material fact.”
              Chambers v. TRM Copy Centers Corp., 43 F.3d 29, 40 (2d Cir.
              1994).

                  DISCUSSION

              Plaintiff advances claims under numerous statutes and theories
              of discrimination. Because Plaintiff’s claims involve multiple al-
              leged violations of each statute, the court addresses Plaintiff’s
              claims by theory of discrimination, as opposed to by statute. As
              discussed in greater detail herein, the court concludes that Plain-
              tiff’s claims are not barred by the state-court dismissal, but grants




                                               17
Case 1:17-cv-02696-NGG-JO Document 88 Filed 05/30/20 Page 18 of 39 PageID #: 3398




              summary judgment to Defendants on all claims except for Plain-
              tiff’s hostile work environment claim under NYCHRL as against
              Opromalla and Wallace, over which the court will retain jurisdic-
              tion.
              Separately, while the court grants summary judgment to all De-
              fendants on nearly all of Plaintiff’s claims, the court separately
              notes that there is simply no evidence in the record to support a
              colorable claim against the PBA, which had no involvement in
              the underlying events, and independently grants summary judg-
              ment to the PBA on all claims for this reason, as well as for the
              reasons discussed herein.

                  A. Preclusion
              Prior to engaging with the merits of Plaintiff’s claims, the court
              must first address the issues of claim preclusion and issue preclu-
              sion, which all Defendants contend operate to bar Plaintiff’s
              claims.
              Claim preclusion and issue preclusion are related doctrines that
              operate, under certain circumstances, to prevent a party from lit-
              igating claims or issues that either were or could have been liti-
              gated in a prior action. See, e.g., Ostreicher v. Lincoln Natl’ Life
              Ins. Co., No. 17-cv-6904 (NGG), 2019 WL 7194478, at *4
              (E.D.N.Y. Dec. 26, 2019). An essential pre-requisite to the invo-
              cation of either claim or issue preclusion is the existence of prior
              litigation between the parties or their privies that concluded in a
              “final judgment on the merits.” Id. Where, as here, the prior liti-
              gation was in state court, a federal court must accord the judg-
              ment terminating the prior litigation the same preclusive effect
              as would the courts of the rendering state. See Cloverleaf Realty
              of N.Y., Inc. v. Town of Wawayanda, 572 F.3d 93, 95 (2d Cir.
              2009) (“Federal courts must give to a state-court judgment the
              same preclusive effect as would be given that judgment under
              the law of the state in which the judgment was rendered.”).




                                              18
Case 1:17-cv-02696-NGG-JO Document 88 Filed 05/30/20 Page 19 of 39 PageID #: 3399




              There is no dispute that Plaintiff previously instituted a lawsuit
              against the City in state court raising many of the same claims as
              she has raised here, nor do the parties dispute the fact that the
              prior case was terminated in the City’s favor when the court
              granted its motion to dismiss the relevant claims for failure to
              state a claim under CPLR § 3211(a)(7).10 The sole point of con-
              tention is whether, under New York law, that dismissal was “on
              the merits” such that Plaintiff may not pursue them in this court.
              Under New York law, a dismissal for failure to state a claim under
              CPLR § 3211(7) is presumptively not a decision on the merits un-
              less the court so states. See, e.g., Shahid v. Legal Aid Society, 100
              N.Y.S.3d 874, 875 (2d Dep’t 2019) (“As a general rule, a dismis-
              sal for failure to state a cause of action is not on the merits and,
              thus, will not be given res judicata effect.”); see also DDR Const.
              Servs., Inc. v. Siemens Indus., Inc., 770 F. Supp. 2d 627, 647
              (S.D.N.Y. 2011) (“[A] Rule 3211(a)(7) is only on a case[’s] mer-
              its if the rendering court explicitly says so.”). Absent an affirma-
              tive indication that a § 3211(a)(7) dismissal constitutes a
              decision on the merits, that dismissal precludes, at most, relitiga-
              tion of the sole issue decided, i.e. whether the dismissed com-
              plaint states a cause of action under the applicable pleading
              standards. See, e.g., Blake v. City of New York, 41 N.Y.S.3d 755,
              757 (2d Dep’t 2016).
              In this case, nothing in Justice D’Auguste’s dismissal order sug-
              gests that the decision was “on the merits.” Justice D’Auguste did
              not state that the decision was on the merits, that the dismissal
              was with prejudice, or that Plaintiff could not conceivably allege
              a set of facts that would support her claims. Instead, Justice D’Au-



              10
                As noted above, Plaintiff asserted Title VII claims in that proceeding that
              were dismissed due to Plaintiff’s failure to exhaust her administrative rem-
              edies. Because Plaintiff has not re-asserted those claims in this proceeding,
              the court need not discuss whether that dismissal has any preclusive effect.




                                                  19
Case 1:17-cv-02696-NGG-JO Document 88 Filed 05/30/20 Page 20 of 39 PageID #: 3400




              guste held that the allegations of the amended state-court com-
              plaint were facially insufficient to support the claims asserted. See
              generally Mejia v. City of New York, Ind. No. 100671/16, 2017
              WL 563475 (N.Y. Cty. Sup. Ct. Feb. 8, 2017). Accordingly, that
              decision has no preclusive effect.
              Defendants also argue that, even if the earlier dismissal was not
              a “final judgment”, dismissal on preclusion grounds is nonethe-
              less appropriate because Plaintiff’s complaint in this action “fails
              to correct the defect or supply the omission determined to exist
              in the earlier complaint.” Blake, 41 N.Y.S.3d at 757. The court,
              however, does not believe it to be an efficient use of judicial re-
              sources to determine whether a complaint should be dismissed
              (presumably with leave to amend) for mere pleading defects in
              a case that the parties have already litigated through the close of
              discovery. Cf. Rios-Campbell v. U.S. Dep’t of Commerce, 927 F.3d
              21, 26 (1st Cir. 2019) (“Absent special circumstances … we see
              no justification for allowing a district court to travel back in time
              and train the lens of its inquiry on the bare allegations of the
              complaint while disregarding the compiled factual record.”);
              Grajales v. Puerto Rico Ports Auth., 682 F.3d 40, 46 (1st Cir. 2012)
              (“[O]nce the parties have invested substantial resources in dis-
              covery, a district court should hesitate to entertain a Rule 12(c)
              motion.”). Accordingly, to the extent Defendants seek judgment
              on the pleadings, the court, in its discretion, declines to consider
              such arguments and instead assesses the claims on their merits.

                   B. Disability Discrimination
              Plaintiff asserts claims for disability discrimination under 42
              U.S.C. § 1983 and NYSHRL.11 At the outset, the court notes that


              11
                In her opposition to the instant motion, Plaintiff argues that the evidence
              establishes a disability discrimination claim under NYCHRL as well. How-
              ever, Plaintiff’s complaint unequivocally does not plead such a claim, as




                                                  20
Case 1:17-cv-02696-NGG-JO Document 88 Filed 05/30/20 Page 21 of 39 PageID #: 3401




              § 1983 generally does not provide a cause of action for disability
              discrimination. See, e.g., Lener v. Hempstead Public Schools, 55 F.
              Supp. 3d 267, 281 (E.D.N.Y. 2014) (collecting cases). Further,
              Plaintiff does not address her § 1983 disability discrimination
              claim in her opposition to this motion; as such, even if such a
              cause of action does exist, Plaintiff has abandoned it. See Scott,
              2020 WL 208915, at *10. Accordingly, the court grants summary
              judgment on Plaintiff’s § 1983 claim insofar as it is premised on
              disability discrimination.
              As against the remaining defendants, Plaintiff’s NYSHRL claim is
              evaluated under the burden-shifting framework set forth in
              McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See
              Mathew v. North Shore-Long Island Jewish Health Sys., Inc., 582
              F. App’x 70, 71 (2d Cir. 2014) (summary order). Under the
              McDonnell Douglas framework, Plaintiff bears the initial burden
              of establishing a prima facie case of discrimination. Plaintiff’s dis-
              charge of this burden creates a rebuttable presumption that De-
              fendants’ actions were motivated by discriminatory animus, and
              the burden shifts to Defendants to demonstrate a legitimate non-
              discriminatory reason for their actions. See, e.g., Benzinger v. Lu-
              koil Pan Am., LLC, __ F. Supp. 3d __, 2020 WL 1322478, at *10
              (S.D.N.Y. 2020). If Defendants discharge their burden, the pre-
              sumption of discriminatory animus fades away and the burden
              shifts back to Plaintiff to establish that the proffered reason is
              pretextual. See id.; see also, e.g., King v. Block Institute, Inc., No.
              17-cv-7318 (NGG), 2020 WL 2523245, at *6 (E.D.N.Y. May 18,



              the causes of action under NYCHRL are premised on “gender discrimina-
              tion, race discrimination, and hostile work environment.” (Compl. ¶ 105.)
              As Plaintiff failed to assert such a claim in her complaint, she cannot do so
              now. See, e.g., Brandon v. City of New York, 705 F. Supp. 2d 261, 278
              (S.D.N.Y. 2010) (“It is black letter law that a party may not raise new
              claims for the first time in opposition to summary judgment.” (collecting
              cases)).




                                                  21
Case 1:17-cv-02696-NGG-JO Document 88 Filed 05/30/20 Page 22 of 39 PageID #: 3402




              2020). Proof of pretext does not require proof that the Defend-
              ants’ proffered reason was false or immaterial to the employment
              decision; it is sufficient to show that the decision was at least par-
              tially motivated by discriminatory animus. See, e.g., Benzinger,
              2020 WL 1322478, at *10.
              To establish a prima facie claim for disability discrimination un-
              der NYSHRL, Plaintiff must prove that: (1) she is disabled within
              the meaning of NYSHRL, (2) she was competent to perform her
              job or was performing her duties satisfactorily, (3) she suffered
              an adverse employment action, and (4) the adverse action oc-
              curred under circumstances giving inference to a rise of discrim-
              ination. See, e.g., McDonnell v. Schindler Elevator Corp., No. 12-
              cv-4614 (VEC), 2014 WL 3512772, at *5 (S.D.N.Y. July 16,
              2014). To satisfy the first prong, Plaintiff must prove that she
              suffers from a “physical … or medical impairment … which,
              upon the provision of reasonable accommodations, do[es] not
              prevent the [her] from performing in a reasonable manner the
              activities involved in the job or occupation sought or held.” N.Y.
              Exec. Law § 292(21). Where a plaintiff’s condition is such that
              she cannot perform the activities of her position with or without
              a reasonable accommodation, the employer is not prohibited
              from taking adverse action against her based on that condition.
              See Jacobsen v. New York City Health & Hosp. Corp., 22 N.Y.3d
              824, 834 (2014) (“Under the state HRL, if an employee has a
              physical impairment that prevents the employee from perform-
              ing the core duties of his or her job even with a reasonable ac-
              commodation, the employee does not have a disability covered
              by the statute and, consequently, the employer is free to take ad-
              verse action against the employee based on that impairment.”).
              It is at this first step that Plaintiff’s claim falters. Even drawing all
              inferences in her favor, the record establishes that Plaintiff was
              not physically capable of performing the physical tasks required




                                                 22
Case 1:17-cv-02696-NGG-JO Document 88 Filed 05/30/20 Page 23 of 39 PageID #: 3403




              of NYPD officers, as it is undisputed that she was unable to com-
              plete the 1.5-mile run in the required period of time at any point
              during her tenure as a probationary officer. Moreover, nothing in
              the record suggests that her physical fitness had improved at the
              time that she was terminated and, as the City Defendants note,
              she paradoxically asserts that she was discriminated against by
              being “forced” to train in order to improve her physical condition.
              Plaintiff appears to argue that her medical conditions had re-
              solved (or, at least, were asymptomatic) and that, given a rea-
              sonable accommodation in the form of more time (though the
              court notes that she was already given additional time relative to
              her entering class), she would have been able to complete the
              run. That assertion, however, amounts to mere speculation and
              is not sufficient to create a triable issue of fact in the face of the
              undisputed evidentiary record. See, e.g., Fletcher, 68 F.3d at 1456
              (speculation and conjecture insufficient to defeat motion for
              summary judgment).12
              Even if Plaintiff had established a prima facie claim, Defendants
              have proffered a legitimate non-discriminatory reason for her ter-
              mination: that her medical condition presented long-term risks
              that were incompatible with police service. Plaintiff argues that
              this conclusion conflicts with Dr. Cohen’s determination that
              Plaintiff could resume normal activities on the same date she was

              12
                 Plaintiff also repeatedly emphasizes Dr. Henry’s testimony that he be-
              lieved that it was possible that she could make a full recovery if she had
              surgery. It is undisputed, however, that Plaintiff did not undergo surgery
              and she affirmatively testified that she was not interested in having sur-
              gery. (Pl. Tr. at 56:9-11 (“[Surgery] was not an option. I did not want to
              go to surgery. That is something very invasive.”).) Further, to the extent
              that Plaintiff argues that the fact that Dr. Henry did not discuss the idea of
              surgery with her constitutes a failure to engage in a dialogue related to
              accommodations, that argument is meritless. Plaintiff has not provided any
              precedent to support the notion that NYSHRL requires that an employer
              suggest to an employee that she undergo an invasive medical procedure,
              and the court is not aware of any support for this proposition.




                                                   23
Case 1:17-cv-02696-NGG-JO Document 88 Filed 05/30/20 Page 24 of 39 PageID #: 3404




              terminated. However, even assuming the contents of Dr. Cohen’s
              February 2, 2015 letter to be admissible under Federal Rule of
              Evidence 803(4), it fails to demonstrate pretext. Nothing in Dr.
              Cohen’s letter speaks to Plaintiff’s long-term prognosis nor does
              it speak to whether Plaintiff would be able to perform the duties
              of a police officer without increased health risks; indeed, Dr. Co-
              hen’s letter is consistent with Dr. Henry’s own observation that
              Plaintiff appeared to be asymptomatic when he recommended
              her termination. The isolated suggestions by other officers and
              Sergeants that Plaintiff should resign likewise fail to establish
              pretext; even viewed in the most favorable light to Plaintiff, the
              context in which they were made indicates that they arose out of
              concerns for her health and the potential ramifications of a ter-
              mination being on her record.
              Finally, to the extent that Plaintiff asserts a claim for failure to
              accommodate based on Dr. Galvin’s refusal to provide her with
              an elevator pass, that claim fails because, inter alia, Plaintiff has
              not established that she would have been able to perform the
              duties of her job if she had been provided with an elevator pass.
              See, e.g., Nieblas-Love v. New York City Hous. Auth., 165 F. Supp.
              3d 51, 73 (S.D.N.Y. 2016) (elements of prima facie claim under
              NYSHRL for failure to accommodate include establishing that
              “with reasonable accommodation, plaintiff could perform the es-
              sential functions of the job at issue”).

                  C. Race, Age, & Sex Discrimination – Wrongful
                     Termination
              Plaintiff asserts claims for race discrimination under 42 U.S.C.
              §§ 1981 and 1983, NYSHRL, and NYCHRL; for sex discrimina-
              tion under 42 U.S.C. § 1983, NYSHRL, and NYCHRL; and for age
              discrimination under 42 U.S.C. § 1983 and NYSHRL, all in refer-
              ence to her termination. Each of these claims is evaluated under
              the McDonnell Douglas framework. See Littlejohn v. City of New




                                               24
Case 1:17-cv-02696-NGG-JO Document 88 Filed 05/30/20 Page 25 of 39 PageID #: 3405




              York, 795 F.3d 297, 307 (2d Cir. 2015); McGill v. Univ. of Roch-
              ester, 600 F. App’x 789, 790 (2d Cir. 2015) (summary order);
              Missick v. City of New York, 707 F. Supp. 2d 336, 347 (E.D.N.Y.
              2010); Tappe v. Alliance Capital Mgmt., L.P., 198 F. Supp. 2d 368,
              372 (S.D.N.Y. 2001). However, “courts must analyze NYCHRL
              claims separately and independently from any federal and state
              law claims … construing the NYCHRL’s provisions broadly … to
              the extent that such a construction is reasonably possible.” Miha-
              lik v. Credit Agricole Cheuvreux N. Am., Inc., 715 F.3d 102, 109
              (2d Cir. 2013).
              To establish a prima facie case under any of these statutes, in-
              cluding the NYCHRL, Plaintiff must prove that: (1) she is a mem-
              ber of a protected class, (2) she was qualified for her position,
              (3) she suffered an adverse employment action, and (4) the cir-
              cumstances surrounding that action give rise to an inference of
              discrimination. See, e.g., Missick, 707 F. Supp. 2d at 347. The bur-
              den required to establish an inference of discrimination is mini-
              mal; “it is enough that the plaintiff experiences an adverse
              employment action while others outside her protected class do
              not.” Id. Other circumstantial evidence, such as invidious com-
              ments relating to a protected characteristic (whether aimed at
              Plaintiff or another in her protected class) may also suffice to es-
              tablish an inference of discrimination. See Littlejohn 795 F.3d at
              312.
              Notwithstanding her minimal burden, Plaintiff cannot establish
              a prima facie case of discrimination under any of the relevant
              federal or state laws based on the undisputed factual record of
              this case. First, as discussed in the preceding section, there is no
              dispute that Plaintiff was unable to perform the physical duties
              of a police officer at the time of her termination and, as such, she
              is unable to prove that she was qualified for her position. See
              Pena-Barrero v. City of New York, 726 F. App’x 31, 34 (2d Cir.




                                              25
Case 1:17-cv-02696-NGG-JO Document 88 Filed 05/30/20 Page 26 of 39 PageID #: 3406




              2018) (summary order) (provisional city employee could not es-
              tablish prima facie case where it was undisputed that he had
              failed his civil service exam and, as such, could not demonstrate
              that he was qualified for his position).
              Even if Plaintiff were able to demonstrate that she was qualified
              for her position, Plaintiff cannot establish discriminatory animus
              on the basis of disparate treatment. Plaintiff does not dispute that
              men and women of all races were terminated in the same year
              that Plaintiff was terminated, including two white males termi-
              nated under the exact same code as Plaintiff. (City 56.1 Resp.
              ¶¶ 48-50.) Plaintiff likewise has not adduced evidence that the
              other members of her company or class who were in their thirties
              were also terminated.
              Moreover, assuming Plaintiff could establish that she was quali-
              fied and the alleged discriminatory comments to which she
              claims to have been subjected were sufficient to establish a prima
              facie case, Defendants have proffered a legitimate, non-discrimi-
              natory reason for her termination, and Plaintiff has not adduced
              evidence that would permit a finding that such reason was pre-
              textual. See, e.g., Eyuboglu v. Gravity Media, Inc., __ F. App’x __,
              2020 WL 1280675, at *2 (2d Cir. 2020) (summary order); see
              also Tubens v. Police Dep't of City of New York, 48 F. Supp. 2d 412,
              419-20 (S.D.N.Y. 1999) (granting summary judgment on Title
              VII wrongful-termination claim by probationary police officer
              where, although plaintiff claims to have heard “racist remarks,”
              record indicated that reason for dismissal was NYPD physician's
              conclusion that plaintiff “could not perform the physical activities
              of a police officer” and plaintiff failed to adduce evidence of pre-
              text). This is especially true given the absence of evidence that
              any of the individuals who made the comments had any role in
              the decision to terminate her and the absence of any close tem-




                                              26
Case 1:17-cv-02696-NGG-JO Document 88 Filed 05/30/20 Page 27 of 39 PageID #: 3407




              poral proximity between the alleged comments and Plaintiff’s ter-
              mination. See Smith v. New York and Presbyterian Hospital, __ F.
              Supp. 3d __, 2020 WL 777786, at *19-20 (S.D.N.Y. 2020).
              Plaintiff’s NYCHRL claim likewise fails. Although, as noted above,
              the NYCHRL must be construed broadly in favor of plaintiffs, it
              employs a similar causation standard to that of its federal and
              state counterparts such that a plaintiff must still “show that dis-
              crimination played a role in the employer’s decision-making.”
              Smith v. City of New York, 385 F. Supp. 3d 323, 342 (S.D.N.Y.
              2019). As such, notwithstanding the more generous interpreta-
              tion given to claims brought under NYCHRL, Plaintiff’s failure to
              adduce evidence supporting an inference that her termination
              was motivated by discriminatory animus is fatal to her claim un-
              der this statute. See id.
              Accordingly, the court grants summary judgment to Defendants
              on each of these claims.

                  D. Municipal Liability
              Plaintiff asserts claims under 42 U.S.C. § 1983 against the City
              under Monell v. Dep’t of Social Servs., 436 U.S. 658 (1978). Be-
              cause Plaintiff has not established any primary violations of 42
              U.S.C. § 1983, her Monell claims necessarily fail. See Kanderskaya
              v. City of New York, 590 F. App’x 112, 114 (2d Cir. 2015) (sum-
              mary order).

                  E. Retaliation
              Plaintiff asserts claims for retaliation under 42 U.S.C. § 1981,
              NYSHRL, and NYCHRL. These claims are likewise evaluated
              under the McDonnell Douglas burden-shifting framework. See,
              e.g., Edwards v. Jericho Union Free Sch. Dist., 55 F. Supp. 3d
              458, 467-70 (E.D.N.Y. 2014); Moccio v. Cornell Univ., 889 F.
              Supp. 2d 539, 592 (S.D.N.Y. 2012). To establish a prima facie
              case of retaliation under § 1981 or NYSHRL, Plaintiff must
              prove: (1) that she engaged in protected activity, (2) that her




                                              27
Case 1:17-cv-02696-NGG-JO Document 88 Filed 05/30/20 Page 28 of 39 PageID #: 3408




              employer was aware of this activity, and (3) that her employer
              took adverse action against her as a result of the activity. See,
              e.g., Whyte v. Nassau Health Care Corp., 969 F. Supp. 2d 248,
              259 (E.D.N.Y. 2013). 13 “A causal connection in retaliation
              claims can be shown either: (1) indirectly, by showing that the
              protected activity was followed closely by discriminatory treat-
              ment … or (2) directly, through evidence of retaliatory animus
              directed against the plaintiff by the defendant.” Natofsky v.
              City of New York, 921 F.3d 337, 353 (2d Cir. 2019). The stand-
              ard is similar under NYCHRL, except that under NYCHRL a
              plaintiff must only establish that the employer took action
              “reasonably likely to deter a person from engaging in pro-
              tect[ed] activity.” Rozenfeld v. Dep’t of Design & Const. of City
              of New York, 875 F. Supp. 2d 189, 208 (E.D.N.Y. 2012).
              On this record, Plaintiff cannot establish a prima facie case of
              retaliation. As an initial matter, much of Plaintiff’s purported
              protected activity is unsupported by the record. For example,
              Plaintiff claims in her papers that she opposed the “forced”
              trainings that she participated in while recovering from her in-
              jury. (City Opp. at 29.) However, there is no testimony or other
              evidence in the record to support the characterization that
              such trainings were “forced,” nor is there any evidence that she
              opposed such trainings. Plaintiff likewise asserts that she en-
              gaged in protected activity when she requested an elevator
              pass from Dr. Galvin. (Id.) However, “[u]nder both [NYSHRL]
              and [NYCHRL], a request for a reasonable accommodation is
              not a protected activity for purposes of a retaliation claim.”
              Witchard v. Montefiore Med. Center, 960 N.Y.S.2d 402, 403-04

              13
                 Unlike NYSHRL and NYCHRL, only race-based retaliation claims are ac-
              tionable under Section 1981. See generally, CBOCS West, Inc. v. Humphries,
              553 U.S. 442 (2008); see also 42 U.S.C. § 1981. Because the defects in
              Plaintiff’s retaliation claims do not depend on the theory of retaliation, the
              court analyzes this claim together with Plaintiff’s NYSHRL and NYCHRL
              retaliation claims.




                                                   28
Case 1:17-cv-02696-NGG-JO Document 88 Filed 05/30/20 Page 29 of 39 PageID #: 3409




              (1st Dep’t 2013); see also D’Amico v. City of New York, 73
              N.Y.S.3d 540, 541 (1st Dep’t 2018).14
              Plaintiff further contends that she engaged in protected activ-
              ity when she declined Opromalla’s invitation for private les-
              sons. (City Opp. at 29.) Assuming that this constitutes
              protected activity,15 Plaintiff still cannot establish a prima facie
              claim of retaliation because there is no evidence that she either
              made her supervisors aware of the advance or that any adverse
              employment action—or any action at all—was taken against
              her as a result of her rejection of that advance. Plaintiff did not
              testify that she reported Opromalla’s invitation to HR or any
              other superior, nor did she testify that Opromalla took any ac-
              tion against her following her rejection of that advance. Fur-
              ther, although temporal proximity between engaging in
              protected activity and an adverse employment action can es-
              tablish an inference of causation, Plaintiff testified that
              Opromalla’s invitation was made at least six months before her


              14
                 The court notes that some courts in this circuit reject the proposition that
              requesting an accommodation is not a protected activity under NYCHRL
              on the basis that this constitutes protected activity under the Americans
              with Disabilities Act (though not under NYSHRL), and NYCHRL must be
              interpreted as equally or more protective of civil rights than its federal and
              state counterparts. See Scorsonelli v. Madison Dentistry, P.C., No. 18-cv-
              4269 (JMF), 2019 WL 6032787, at *1 n.1 (S.D.N.Y. Nov. 14, 2019). While
              the court believes it appropriate to defer to the interpretation of the Appel-
              late Division unless and until the Court of Appeals or Second Circuit con-
              cludes otherwise (particularly where, as here, the state and federal laws
              are not coextensive), it notes that the position of other district courts is not
              unpersuasive. However, even if the court were to adopt that position,
              Plaintiff’s retaliation claim would still fail, as there is no evidence that any
              action reasonably likely to deter a person from requesting an accommoda-
              tion was taken against her in response to her request.
              15
                District courts remain split on whether declining sexual advances itself
              amounts to protected activity. See Williams v. New York City Dep’t of Ed.,
              No. 19-cv-1353 (CM), 2019 WL 4393546, at *11 (S.D.N.Y. Aug. 28, 2019)
              (collecting cases).




                                                    29
Case 1:17-cv-02696-NGG-JO Document 88 Filed 05/30/20 Page 30 of 39 PageID #: 3410




              termination, which is too temporally attenuated to permit such
              an inference. See Block Institute, 2020 WL 2523245, at *7
              (“[D]istrict courts in this circuit have consistently held that the
              passage of two or three months between the protected activity
              and the adverse employment action does not allow for an in-
              ference of causation.” (quoting Murray v. Visiting Nurse Servs.
              of N.Y., 528 F. Supp. 2d 257, 275 (S.D.N.Y. 2007) (collecting
              cases))). Further, even assuming that Opromalla’s invitation
              had occurred shortly before Plaintiff’s termination, it is undis-
              puted that Opromalla played no role in the decision to termi-
              nate Plaintiff which, as discussed in the preceding sections,
              was done for facially non-discriminatory reasons. As such,
              Plaintiff’s retaliation claims necessarily fail.16
              Accordingly, the court grants summary judgment on Plaintiff’s
              retaliation claims.

                   F. Quid Pro Quo Sexual Harassment
              Plaintiff asserts claims for quid pro quo sexual harassment under
              NYSHRL and NYCHRL.17 “Quid pro quo sexual harassment oc-
              curs when submission to or rejection of improper or unwelcome



              16
                 The court has considered Plaintiff’s NYCHRL claim separately and
              reaches the same conclusion. Notwithstanding the broader categories
              of conduct prohibited under NYCHRL, Plaintiff’s failure to adduce evi-
              dence of any action being taken against her as a result of her engaging
              in protected activity necessarily defeats her NYCHRL claim.
              17
                 Plaintiff’s complaint asserts broad claims for gender discrimination un-
              der 42 U.S.C. § 1983, which provides causes of action for quid pro quo sex-
              ual harassment and hostile work environment discrimination. See Demoret
              v. Zegarelli, 451 F.3d 140, 149 (2d Cir. 2006); Richardson-Holness v. Alex-
              ander, 196 F. Supp. 3d 364, 370 (E.D.N.Y. 2016). However, Plaintiff does
              not address these theories in her opposition and thus the court considers
              the claims abandoned. Were the court to consider them, it would grant
              summary judgment for the reasons set forth in this section and the follow-
              ing section.




                                                 30
Case 1:17-cv-02696-NGG-JO Document 88 Filed 05/30/20 Page 31 of 39 PageID #: 3411




              sexual conduct by an individual is used as the basis for employ-
              ment decisions affecting such individual.” Bouveng v. NYG Capital
              LLC, 175 F. Supp. 3d 280, 311 (S.D.N.Y. 2016). As such, to suc-
              ceed on her claim of quid pro quo sexual harassment, Plaintiff
              must adduce not only proof of a sexual demand by a supervisor,
              but also “that a tangible employment action resulted from a re-
              fusal to submit to a supervisor’s sexual demands.” Copantitla v.
              Fiskardo Estiatorio, Inc., 788 F. Supp. 2d 253, 295 (S.D.N.Y.
              2001) (quoting Mormol v. Costco Wholesale Corp., 364 F.3d 54,
              57 (2d Cir. 2004)).
              While the City Defendants contend that Opromalla’s offer of “pri-
              vate lessons” was not an overt sexual overture (City Mem. at 13),
              drawing all inferences in Plaintiff’s favor, the court concludes that
              a jury could plausibly conclude that it was so intended. Notwith-
              standing, as discussed in the preceding section with regard to
              Plaintiff’s retaliation claims, Plaintiff has failed to adduce evi-
              dence that any action was taken against her following her rejec-
              tion of that overture. Therefore, she is unable as a matter of law
              to sustain a claim either under NYSHRL or the more protective
              NYCHRL. As such, the court grants summary judgment to De-
              fendants on these claims.

                  G. Hostile Work Environment
              Plaintiff likewise asserts claims for hostile work environment un-
              der NYSHRL and NYCHRL. The court analyzes these claims sep-
              arately.

                       1. NYSHRL
              The elements of a hostile work environment claim under
              NYSHRL are identical to those for claims asserted under Title VII
              and 42 U.S.C. § 1983. See, e.g., Russo v. New York Presbyterian
              Hosp., 972 F. Supp. 2d 429, 449 (E.D.N.Y. 2013). As such, to
              establish her hostile work environment claim, Plaintiff must
              prove that she was subject to conduct that: (1) was objectively




                                               31
Case 1:17-cv-02696-NGG-JO Document 88 Filed 05/30/20 Page 32 of 39 PageID #: 3412




              severe or pervasive to the point of creating an environment that
              a reasonable person would find hostile or abusive, (2) created an
              environment she subjectively perceived as hostile or abusive, and
              (3) created that environment on account of a protected charac-
              teristic. See Robinson v. Harvard Prot. Servs., 495 F. App’x 140,
              141 (2d Cir. 2012) (summary order). “To withstand summary
              judgment [on her claim], Plaintiff must produce evidence that
              the workplace was so severely permeated with discriminatory in-
              timidation, ridicule, and insult, that the terms of her employment
              were thereby altered.” Russo, 927 F. Supp. 2d at 446. In assessing
              whether challenged conduct rises to this level, courts “look to the
              record as a whole” and “consider[] a variety of factors, including
              the frequency of the discriminatory conduct; its severity; whether
              its physically threatening or humiliating, or a mere offensive ut-
              terance; and whether it unreasonably interferes with an em-
              ployee’s work performance.” Demoret, 451 F.3d at 149. “Isolated
              incidents generally cannot sustain a hostile work environment
              claim unless they are extraordinarily severe.” Kaytor v. Elec. Boat
              Corp., 609 F.3d 537, 547 (2d Cir. 2010). As such, “simple teasing
              [and] offhand comments” are generally insufficient to sustain a
              hostile work environment claim. Faragher v. City of Boca Raton,
              524 U.S. 775, 788 (1998).
              It is unclear whether Plaintiff’s NYSHRL hostile work environ-
              ment claim is premised on gender discrimination alone or gen-
              der, age, race, and disability discrimination. Notwithstanding,
              the evidentiary record does not support a claim under any theory.
              As to non-sex-based discrimination, Plaintiff alleges only a single
              comment made that could be interpreted as referencing her race,
              one instance in which Bernal told her that she was “too old” to
              be a cop and that “people in their twenties become cops,” and
              unspecified instances in which she was ridiculed by unnamed in-
              dividuals for limping due to her injuries, which, though offensive,
              are plainly insufficient to establish the level of severity or perva-
              siveness required to prevail on a hostile work environment claim.




                                               32
Case 1:17-cv-02696-NGG-JO Document 88 Filed 05/30/20 Page 33 of 39 PageID #: 3413




              See, e.g., Robinson v. Dibble, 613 F. App’x 9, 13 (2d Cir. 2015)
              (summary order) (affirming grant of summary judgment where
              evidentiary record established only that plaintiff had been subject
              to “crude and offensive comments directed at her gender or men-
              tal health issues that were delivered sporadically by coworkers”).
              The evidence is likewise insufficient to establish Plaintiff’s sex dis-
              crimination hostile work environment claim. While the record in-
              dicates that Plaintiff was subject to more frequent comments that
              might be construed as discriminatory on this basis as compared
              to race, disability, or age (such as compliments on her physical
              appearance and being told that she was viewed as a “bitch”), and,
              on one occasion, subjected to an unwanted sexual overture, these
              incidents nonetheless fail to establish an environment “so perme-
              ated with discriminatory intimidation, ridicule, and insult,”
              Russo, 927 F. Supp. 2d at 449, as to sustain a hostile work envi-
              ronment claim under NYSHRL. See, e.g., Sardina v. United Parcel
              Serv., Inc., 254 F. App’x 108, 110 (2d Cir. 2007) (summary order)
              (“[A] few off-color comments including references to ‘office
              bitches’ and ‘Brooklyn bimbettes’ … do not rise to the level of an
              objectively hostile work environment.”); Matthews v. Corning,
              Inc., 77 F. Supp. 3d 275, 293 (W.D.N.Y. 2014) (harassing con-
              duct by colleagues, including one who referred to plaintiff as
              “cleaning bitch” not sufficiently severe or pervasive to support
              hostile work environment claim); Spina v. Our Lady of Mercy
              Med. Center, No. 97-cv-4661 (RCC), 2003 WL 22434143, at *3-
              4 (S.D.N.Y. Oct. 23, 2003) (evidence that plaintiff’s supervisor
              called her a “bitch” and complimented her appearance, including
              telling her that she “looked good in tight pants” insufficient to
              support hostile work environment claim), aff’d, 120 F. App’x 408
              (2d Cir. 2005) (summary order).
              Accordingly, the court grants summary judgment on Plaintiff’s
              NYSHRL hostile work environment claims.




                                                33
Case 1:17-cv-02696-NGG-JO Document 88 Filed 05/30/20 Page 34 of 39 PageID #: 3414




                       2. NYCHRL
              Consistent with its broad remedial purpose, the standard for hos-
              tile work environment claims under NYCHRL is considerably less
              stringent than under NYSHRL and federal law. Under NYCHRL,
              there is no requirement that conduct be severe or pervasive be-
              fore a hostile work environment claim may be sustained and
              “even a single comment may be actionable in appropriate cir-
              cumstances.” Gorokhovsky v. New York City Hous. Auth., 552 F.
              App’x 100, 102 (2d Cir. 2014) (summary order). As such, at sum-
              mary judgment on an NYCHRL claim, the court must determine
              only whether “there is a triable issue of fact as to whether the
              plaintiff has been treated less well than other employees because
              of” her membership in a protected class. Davis-Bell v. Columbia
              Univ., 851 F. Supp. 2d 650, 671 (S.D.N.Y. 2012). “With that said,
              the NYCHRL, like Title VII and the NYSHRL, is still not a general
              civility code, and petty slights and trivial inconveniences are not
              actionable.” Id.
              Insofar as Plaintiff purports to assert a claim for race-based hos-
              tile work environment under NYCHRL, the single vaguely racial
              comment adduced in discovery is plainly insufficient to support
              such a claim, even under the extremely relaxed standard of that
              law.
              Plaintiff’s gender-based hostile work environment claim, how-
              ever, is viable as against Opromalla and Wallace.18 On this rec-
              ord, a jury could find that Opromalla’s frequent alleged
              compliments of Plaintiff’s appearance and his offer of private les-
              sons (which, as previously noted, could plausibly be interpreted
              as a sexual overture), coupled with Wallace’s statement to Plain-
              tiff that people view her as “a bitch” were directly motivated by


              18
                NYCHRL, by its terms, permits claims against individuals “regardless of
              ownership or decisionmaking power.” Malena v. Victoria’s Secret Direct,
              LLC, 886 F. Supp. 2d 349, 366 (S.D.N.Y. 2012).




                                                 34
Case 1:17-cv-02696-NGG-JO Document 88 Filed 05/30/20 Page 35 of 39 PageID #: 3415




              Plaintiff’s gender and therefore sufficient to make out a hostile
              work environment claim under NYCHRL. The City Defendants
              argue that this conduct amounts to no more than “petty slights
              and trivial inconveniences”; that may be true, but on this record
              the court cannot so conclude as a matter of law.
              Although this claim may proceed against Wallace and
              Opromalla, there is no basis to hold any of the remaining Defend-
              ants liable. NYCHRL holds employers strictly liable for discrimi-
              nation where the employee who engaged in the proscribed
              conduct exercised managerial or supervisory authority over the
              plaintiff, the employer knew about and acquiesced in the con-
              duct, or the employer should have known of the conduct and
              failed to exercise reasonable diligence to prevent it. N.Y.C. Ad-
              min. Code § 8-107(13)(b); see also, e.g., Johnson v. Landmark
              Hosp. LLC, No. 14-cv-6839 (RRM), 2016 WL 843286, at *3
              (E.D.N.Y. Mar. 1, 2016). While the term “managerial or supervi-
              sory authority,” is not defined in NYCHRL, this concept is broadly
              understood in the context of employment discrimination claims
              to refer to an individual employee’s authority “to take tangible
              employment actions against the victim, i.e. to effect a significant
              change in employment status, such as hiring, firing, failing to
              promote, reassignment with significantly different responsibili-
              ties, or a decision causing a significant change in benefits.” Vance
              v. Ball State Univ., 570 U.S. 421, 431 (2013); see also Rivera v.
              United Parcel Serv., Inc., Ind. No. 303092/2008, 2015 WL
              13345524, at *4 (Bronx Cty. Sup. Ct. Dec. 24, 2015) (instructing
              jury to consider “whether the individual had the authority to di-
              rect daily work activities, hire, fire, promote, transfer, or disci-
              pline the plaintiff” when deciding whether individual exercised
              “managerial or supervisory authority” within the meaning of NY-
              CHRL).
              Here, there is insufficient evidence to hold the NYPD liable under
              a theory of supervisory liability based on the actions of Opromalla




                                              35
Case 1:17-cv-02696-NGG-JO Document 88 Filed 05/30/20 Page 36 of 39 PageID #: 3416




              and Wallace. The record is devoid of evidence that either
              Opromalla or Wallace “exercised managerial of supervisory au-
              thority” over Plaintiff. Plaintiff met with Wallace in his capacity
              as an HR counselor and union delegate and there is no indication
              that he played any other role with respect to Plaintiff over the
              course of her tenure as a probationary officer.19 Opromalla, inso-
              far as he was Plaintiff’s gym instructor, presents a closer call.
              However, notwithstanding his title, the record indicates that in-
              structors comprise a rotating group of officers whose role consists
              of, for example, leading workouts and providing suggestions to
              recruits who may be struggling, and that all matters that might
              affect a recruit’s status are handled by the “supervisory cadre,”
              which comprises sergeants and lieutenants. (See Tr. of Apr. 12,
              2018 Dep. of M. Opromalla (Dkt. 84-10) at, e.g., 14:5-16:6;
              31:19-32:24; 37:6-39:17; see also Tr. of Apr. 27, 2018 Dep. of P.
              Bernal (Dkt. 84-12) at 51:3-52:4 (testifying that recruit evalua-
              tions are filled out by sergeants).) As such, on this record, there
              is no basis to conclude that Opromalla exercised managerial or
              supervisory authority over Plaintiff so as to permit the imputation
              of liability for Plaintiff’s NYCHRL hostile work environment claim
              to the City or the NYPD.
              Likewise, there is no evidence on the record to indicate that the
              City knew or should have known of the offensive comments that
              underlie this claim. Plaintiff testified that Opromalla’s overture
              and Wallace’s comment were made while she was alone with
              each man (Pl. Tr. at 73:14-21), and there is no evidence that she
              reported either of these conversations (or Opromalla’s other
              comments) to anyone nor did she avail herself of the formal com-
              plaint process in place at the NYPD. See Alvarado v. Jeffrey, Inc.,
              149 F. Supp. 3d 486, 501 (S.D.N.Y. 2016) (holding that, even if


              19
                 Assuming that Wallace was “employed” by the PBA within the meaning
              of NYCHRL, there is likewise no basis to hold that organization liable for
              the same reason.




                                                 36
Case 1:17-cv-02696-NGG-JO Document 88 Filed 05/30/20 Page 37 of 39 PageID #: 3417




              statement were actionable, liability could not be imputed to em-
              ployer where plaintiff “present[ed] no evidence that any man-
              ager … even knew that” statement had been made), vac’d in part
              on other grounds sub nom., Alvarado v. Nordstrom, Inc., 685 F.
              App’x 4 (2d Cir. 2017) (summary order).
              Plaintiff also asserts that the remaining Defendants can be held
              liable under the aiding and abetting provision of NYCHRL. See
              N.Y.C. Admin. Code § 8-107(6) (making it unlawful “[f]or any
              person to aid, abet, incite, compel, or coerce” violations of NY-
              CHRL). However, aiding-and-abetting liability exists only where
              the individual “actually participates in the conduct giving rise to
              the claim.” Motta v. Glob. Contract Servs., Inc., No. 15-cv-8555
              (LGS), 2016 WL 1611489, at *2 (S.D.N.Y. Apr. 21, 2016). There
              is no evidence in the record, however, to suggest that any De-
              fendant other than Opromalla and Wallace participated in any of
              the conduct underlying Plaintiff’s claim.
              Accordingly, the court denies summary judgment on Plaintiff’s
              NYCHRL claim as asserted against Opromalla and Wallace and
              grants it to the remaining Defendants.

                  H. Remaining Claims
              Plaintiff asserts claims for deprivation of due process under 42
              U.S.C. § 1983 in relation to her termination and for interference
              with protected rights in violation of NYCHRL. Plaintiff did not,
              however, address these claims in her opposition to the instant
              motion. Accordingly, the court deems these claims abandoned
              and grants summary judgment to Defendants. See Scott, 2020 WL
              208915, at *10.

                  SUPPLEMENTAL JURISDICTION

              Having dismissed all of Plaintiff’s federal causes of action, the
              court must determine whether to retain jurisdiction over her sur-
              viving city-law claim. When a district court dismisses all claims




                                              37
Case 1:17-cv-02696-NGG-JO Document 88 Filed 05/30/20 Page 38 of 39 PageID #: 3418




              over which it had original jurisdiction, it may still, in its discre-
              tion, exercise supplemental jurisdiction over state- and local-law
              claims for which there otherwise would be no jurisdictional basis.
              See Nowak v. Ironworkers Local 6 Pension Fund, 81 F.3d 1182,
              1187 (2d Cir. 1996); see also 28 U.S.C. § 1367. In determining
              whether to retain jurisdiction, district courts are instructed to
              consider judicial economy, convenience, fairness, and comity,
              and whether the remaining claims present novel issues of law
              best resolved by state courts in the first instance. See Motorola
              Credit Corp. v. Uzan, 388 F.3d 39, 55-56 (2d Cir. 2004).
              In this case, these factors weigh in favor of the court retaining
              jurisdiction. Plaintiff’s NYCHRL claim presents no novel issue of
              law and given the significant resources already expended by the
              parties in litigating this case through the close of discovery, econ-
              omy, convenience, fairness, and comity all weigh in favor of re-
              tention of jurisdiction. See Purgess v. Sharrock, 33 F.3d 134, 138
              (2d Cir. 1994) (“If … the dismissal of the federal claim occurs
              late in the action, after there has been substantial expenditure in
              time, effort, and money in preparing the dependent claims,
              knocking them down with a belated rejection of supplemental
              jurisdiction may not be fair. Nor is by any means necessary.”).
              Accordingly, the court will retain jurisdiction over Plaintiff’s re-
              maining NYCHRL claim.

                  CONCLUSION

              For the foregoing reasons, Defendants’ (Dkts. 75, 77) Motions for
              Summary Judgment are GRANTED IN PART and DENIED IN
              PART. The court grants summary judgment on all of Plaintiff’s
              claims except for her hostile work environment sex discrimina-
              tion claim under the New York City Human Rights Law as as-
              serted against Defendants Officer Michael Opromalla and Officer
              Steven Wallace. The Clerk of Court is respectfully DIRECTED to
              terminate Defendants the City of New York, the New York City
              Police Department, the Patrolman’s Benevolent Association of




                                               38
Case 1:17-cv-02696-NGG-JO Document 88 Filed 05/30/20 Page 39 of 39 PageID #: 3419




                 the City of New York, William Joseph Bratton, Carol Ann Rob-
                 erson, and Sergeant Paul Bernal from the case and amend the
                 caption accordingly.
                 The remaining parties are DIRECTED to contact the chambers of
                 Magistrate Judge James Orenstein concerning the next steps in
                 this case.
        SO ORDERED.


        Dated:      Brooklyn, New York
                    May 30, 2020

                                                         _/s/ Nicholas G. Garaufis_
                                                         NICHOLAS G. GARAUFIS
                                                         United States District Judge




                                              39
